Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The “After Final Response” under “After Final Consideration Pilot-2.0” filed on July 01, 2022 has been received and made of record. In response to RCE Final Office Action mailed on May 25, 2022, claims 1, 4, 6-9, 11-13, 18, and 20 have been amended of which claims 1 and 18 are independent claims. Applicant maintained dependent claims 2, and 14-17. Claims 5, 10, 19, 22 and 23 are cancelled after the RCE Final Office Action and claims 3, and 21 are cancelled as before the RCE Final Office Action. NO claim has been added as new claim. Therefore, claims 1, 2, 4, 6-9, 11-18 and 20 are pending for consideration.

Allowable Subject Matter


3. 	Claims 1, 2, 4, 6-9, 11-18 and 20 are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18: None of the cited prior arts on record, alone or in combination, provides the motivation to fairly teach or suggest the applicant’s claim invention, “------, wherein two of the plurality of first fingerprint electrodes(141, fig.11) and two of the plurality of second fingerprint electrodes(151, fig.11) are disposed in the first opening(OP1) of a corresponding one of the first touch electrodes(121) the fingerprint sensing area(FSA, fig.3), wherein a first connection pattern(143) located entirely within the first opening and on a same layer as the two first fingerprint electrodes directly connects the two first fingerprint electrodes(fig.16), and a second connection line(153) located entirely within the first opening(OP1) crosses the first connection pattern(143) and directly connects the two second fingerprint electrodes(151), and wherein the two first fingerprint electrodes(141) are spaced apart from the two second fingerprint electrodes(151) in a plan view(figs.11-12, 15, 16 and related text of the Specification submitted on June 23, 2020)” with all other limitations cited in independent claims 1 and 18 respectively.

[LI et al.(WO 2019/128288 A1, US equivalent US 2019/0294846 A1) teaches a sensor module(touch panel, Para-6) comprising:
a base layer(fig.4) including a fingerprint sensing area(S1 S2, Para-47, 58, 76); first touch electrode members(TX1, TX2 or RX1, RX2, figs.1-3) arranged on the base layer along a first direction(Para-49), and including a plurality of first touch electrodes(figs.1-3) electrically connected to one another along the first direction, wherein each of the plurality of first touch electrodes includes a first opening(hollow region S1 or S2, Para-47, 58); second touch electrode members(RX1, RX2, or TX1, TX2, figs.1-3) arranged on the base layer along a second direction(Para-47) crossing the first direction(figs.1-3), and including a plurality of second touch electrodes(figs.1-3) electrically connected to one another along the second direction(Para-47, 49); a first fingerprint electrode member (rx1, rx2 or tx1, tx2, fig.2(a)-2(c)&3) disposed on the fingerprint sensing area(hollow region S1 or S2), and including a plurality of first fingerprint electrodes(rx1, rx2 or tx1, tx2) electrically connected to one another(fig.2(c)); and a second fingerprint electrode member(tx1, tx2, or rx1, rx2, fig.2(a)-2(c),&3 and related text) disposed on the fingerprint sensing area(hollow region S2 or S1), and including a plurality of second fingerprint electrodes(tx1, tx2 or rx1, rx2) electrically connected to one another(fig.2(c)). 

Han et al.(US 2018/0039349 A1) teaches a touch panel having fingerprint recognition function and display device, wherein a first connection pattern(127 or 327) electrically connects the two first fingerprint electrodes(120 or 320) within opening(FA, fig.2)(Han does not disclose that fingerprint area is located in an opening within the first or second touch electrode members. Han teaching differs from the claim invention that finger print electrodes are outside an opening of touch electrodes.] 

None of the cited prior arts, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.

Claims 2, 4, 6-9, 11-17 and 20 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692